PER Curiam.
Appellant assigns as error (1) the denial of his motion in arrest of judgment; (2) the denial of his motion to set the verdict aside; and (3) the denial of his motion for a new trial. Obviously, the assignments of error are without merit.
The bill of indictment properly charges the felony of which defendant was convicted and there was plenary evidence to support the verdict. Appellant’s counsel frankly states he “is unable to ascertain any prejudicial errors of law” in the trial and none appears in the record before us. Hence, the verdict and judgment will not be disturbed.
No error.